Pless, J.
The plaintiff contends that the defendant was negligent in that she violated G.S. 20-153 (a) which requires that in making a left turn a motorist shall pass beyond the center of the intersection before turning the vehicle to the left. He claims that Miss Bolton “angled” across the intersection and that this was a proximate cause of the collision and the injuries he sustained. But even had she complied with this statute, the plaintiff came from concealment behind the truck at a speed of twenty miles per hour, and he could not have stopped his Honda within the short distance available.
The plaintiff also claims that the defendant violated G.S. 20-154 in making a left turn without first seeing if it could be done in safety. In McNamara v. Outlaw, 262 N.C. 612, 138 S.E. 2d 287, the Court said: “The provisions of G.S. 20-154(a) do not require infallibility of a motorist, and do not mean that he cannot make a left turn upon a highway ‘unless the circumstances be absolutely free from danger’ ”; and Miss Bolton was not required to foresee that the plaintiff would violate G.S. 20-149 (a) by passing the truck on its right.
The plaintiff’s contentions are not convincing, but even assuming his evidence to be sufficient to withstand the nonsuit motion, the plaintiff’s admissions establish his own contributory negligence to an impressive degree.
He violated G.S. 20-149 (a) in passing the truck on the right. It provides that the overtaking driver “shall pass at least two feet to the left” of the other vehicle. While it would have been negligence for the plaintiff to pass on the left, which would have required him to cross a double yellow line, the collision probably would not have resulted, since from the left side of the truck he could have seen the defendant’s oncoming car. He admitted that the truck was giving a left turn signal and was stopped, which indicated that it could not proceed because of traffic coming in the opposite direction. With this warning, the plaintiff nevertheless passed the truck, which was of average truck size, and entered the intersection at a speed of some 20 miles an hour when his view of the highway ahead had been completely obstructed as he traveled the length of the truck. Analyzed, this means that he could not possibly keep a proper lookout and that he entered the intersection under these conditions. In doing so, he did that which a person of ordinary prudence, or of any prudence, would not have done.
The duty to keep a proper lookout requires increased vigilance when the danger is increased by conditions obstructing the motorist’s view. 1 Strong, N. C. Index 2d, Automobiles, § 8. In Hines v. Brown, 254 N.C. 447, 119 S.E. 2d 182, it was held that “[t]he dark*81ness of the night should have increased the traveler’s vigilance.” It has also been held that fog may increase the hazard with the same requirement of increased caution. Moore v. Plymouth, 249 N.C. 423, 106 S.E. 2d 695.
The plaintiff voluntarily and unlawfully created a situation that caused his view to be obstructed and which required extra vigilance on his part. He was guilty of contributory negligence as a matter of law which justified the action of the Judge below, and the ruling of the Court in allowing the motion for nonsuit was correct.
No error.